Hunt, Justice.
Argyle Realty Company (Argyle) appeals from the trial court’s dismissal of its complaint for injunctive relief in which it sought to enjoin the Cobb County School District and Cobb County Board of Education from changing the name of Orme Campbell High School to Smyrna High School.
In 1950, Argyle sold the property upon which Campbell High School is located to the Cobb County School District and Board of Education. The deed provided that a school building was to be erected on the property and was to be operated under the name of Orme Campbell High School. In 1989, the County Board of Education decided to merge Campbell High with Wills High locating all the students at Campbell and changing the name of the building to Smyrna High School. The record reflects that Argyle sold the property to the defendants for less than half its fair market value and that at least part of the consideration for that reduction in price was the defendants’ agreement to name the school after Richard Orme Campbell, who was the father of Mrs. Campbell, then Argyle’s owner. Thus, the defendants are legally, if not also morally, bound by their agreement *655to retain the name of the school as Orme Campbell High School. OCGA § 44-5-39. Contrary to the defendants’ arguments and the trial court’s conclusion, OCGA § 44-5-60 (b), which establishes a twenty-year limitation on “covenants restricting lands to certain uses” (emphasis supplied) does not apply here because the covenant stipulates the name of the school, and does not restrict the use of the property.* Neither is the rule against perpetuities, which proscribes remoteness of vesting but does not invalidate the length of an interest, applicable here. Burt v. Commercial Bank &c. Co., 244 Ga. 253, 257 (260 SE2d 306) (1979). We find no merit to the defendants’ remaining enumerations of error. Therefore, the trial court’s order dismissing Argyle’s complaint is reversed.
Decided December 5, 1989.
Alston & Bird, G. Conley Ingram, Walter G. Elliott II, for appellant.
Richard H. Still, George W. Carreker, for appellees.

Judgment reversed.


All the Justices concur.


 Argyle concedes the defendants cannot be required to maintain a school on the property.